DETAILED ACTION
	This is a non-final office action on the merits in response to communications on 9/22/2022.  Claims 2, 13, 19, 21-22 are cancelled.  Claims 23-25 are new. Claims 1, 3-12, 14-18, 20, 23-25 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, 18 , see starting page 11, have been considered but are moot because of new amendments thus the arguments do not apply to current rejection.
In addition, Applicant arguments are not persuasive.
On page 12, Applicant is arguing:
In Fig. 15 and paragraphs [0082]-[0084], Natarajan teaches a first assembly task having an "on shelf" assembly goal, a second assembly task having an "under shelf" assembly goal, and a third assembly task having an "over object already on shelf" assembly goal. Applicant respectfully submits that in each of these three examples from Natarajan, the determinable outcome of the assembly task is the same; namely, an assembly is produced and compared against an imaged assembly to test whether the assembly matches the image and thereby achieves the goal. Conversely, each of Applicant's independent claims 1, 12, and 18 explicitly states that the first work objective has a first goal and a first determinable outcome and the second work objective has a second goal that is different from the first goal and a second determinable outcome that is different from the first determinable outcome. At least such feature, among others, of Applicant's independent claims is not taught or suggested by Natarajan or the prior art as a whole. The three examples of different "assembly goals" described in Natarajan all have the same determinable outcome because they all correspond to the same type of task: complex assembly of physical objects to match an image.
However, as Natarajan has different/not-the-same goals, each goal would have a different/not-the-same determinable outcome of getting to a different goal from the other goals.
Further, it appears as Applicant is arguing that a second determinable outcome that is different from the first determinable outcome means not having to do with a complex assembly of physical objects to match an image.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a second determinable outcome that is different from the first determinable outcome means not having to do with a complex assembly of physical objects to match an image) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
initiating a first work objective, the first work objective characterized by a first type of task having a first goal and a first determinable outcome in a first industry; initiating a first workflow to complete the first work objective, the first workflow comprising a first set of reusable work primitives selected from the library of reusable work primitives; executing the first workflow, wherein executing the first workflow includes executing the first set of reusable work primitives to achieve the first work objective; initiating a second work objective that is different from the first work objective, the second work objective characterized by a second type of task that is different from the first type of task, the second type of task having a second goal that is different from the first goal and a second determinable outcome that is different from the first determinable outcome in a second industry that is different from the first industry (see claim 1);
initiate a first work objective, the first work objective characterized by a first type of task having a first goal and a first determinable outcome in a first industry; initiate a first workflow to complete the first work objective, the first workflow comprising a first set of reusable work primitives selected from the library of reusable work primitives; execute the first workflow, wherein executing the first workflow includes executing the first set of reusable work primitives to achieve the first work objective; initiate a second work objective that is different from the first work objective, the second work objective characterized by a second type of task that is different from the first type of task, the second type of task having a second goal that is different from the first goal and a second determinable outcome that is different from the first determinable outcome in a second industry that is different from the first industry (see claim 12);
initiate a first work objective, the first work objective characterized by a first type of task having a first goal and a first determinable outcome in a first industry; initiate a first workflow to complete the first work objective, the first workflow comprising a first set of reusable work primitives selected from the library of reusable work primitives; execute the first workflow, wherein executing the first workflow includes executing the first set of reusable work primitives to achieve the first work objective; initiate a second work objective that is different from the first work objective, the second work objective characterized by a second type of task that is different from the first type of task, the second type of task having a second goal that is different from the first goal and a second determinable outcome that is different from the first determinable outcome in a second industry that is different from the first industry (See claim 18);
wherein the first type of task and the second type of task are each a different respective type of task selected from a group consisting of: a cleaning task, a meal preparation task, a loading task, an unloading task, an inventory task, a sample collection task, a measurement task, a building task, an assembly task, a destruction task, a disassembly task, a delivery task, a harvesting task, a data harvesting task, a painting task, a hairstyling task, an observation task, a retail checkout task, and a pick and place task (See claims 23-25);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, 14-18, 20, 23-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites:
initiating a first work objective, the first work objective characterized by a first type of task having a first goal and a first determinable outcome in a first industry; 
initiating a first workflow to complete the first work objective, the first workflow comprising a first set of reusable work primitives selected from the library of reusable work primitives; 
executing the first workflow, wherein executing the first workflow includes executing the first set of reusable work primitives to achieve the first work objective; 
initiating a second work objective that is different from the first work objective, the second work objective characterized by a second type of task that is different from the first type of task, the second type of task having a second goal that is different from the first goal and a second determinable outcome that is different from the first determinable outcome in a second industry that is different from the first industry;
While present application’s specification on page 23 discussed “In this way, the present systems, devices, and methods may realize, or at least approximate, general purpose robots that are capable of completing a wide range of different work objectives in a wide range of different industries”, there is no written description of such features as claimed where first work objective, first type of task,  first goal, a first determinable outcome in a first industry, second work objective, a second type of task, a second goal, a second determinable outcome that is different from the first determinable outcome in a second industry that is different from the first industry.  Further, nowhere is there written description of what is “type of task” and how it is different or the same as the various “tasks” discussed in the specification.

Claim 12 recites:
initiate a first work objective, the first work objective characterized by a first type of task having a first goal and a first determinable outcome in a first industry;
initiate a first workflow to complete the first work objective, the first workflow comprising a first set of reusable work primitives selected from the library of reusable work primitives; 
execute the first workflow, wherein executing the first workflow includes executing the first set of reusable work primitives to achieve the first work objective; 
initiate a second work objective that is different from the first work objective, the second work objective characterized by a second type of task that is different from the first type of task, the second type of task having a second goal that is different from the first goal and a second determinable outcome that is different from the first determinable outcome in a second industry that is different from the first industry;
While present application’s specification on page 23 discussed “In this way, the present systems, devices, and methods may realize, or at least approximate, general purpose robots that are capable of completing a wide range of different work objectives in a wide range of different industries”, there is no written description of such features as claimed where first work objective, first type of task,  first goal, a first determinable outcome in a first industry, second work objective, a second type of task, a second goal, a second determinable outcome that is different from the first determinable outcome in a second industry that is different from the first industry. Further, nowhere is there written description of what is “type of task” and how it is different or the same as the various “tasks” discussed in the specification.

Claim 18 recites:
initiate a first work objective, the first work objective characterized by a first type of task having a first goal and a first determinable outcome in a first industry;
initiate a first workflow to complete the first work objective, the first workflow comprising a first set of reusable work primitives selected from the library of reusable work primitives; 
execute the first workflow, wherein executing the first workflow includes executing the first set of reusable work primitives to achieve the first work objective; 
initiate a second work objective that is different from the first work objective, the second work objective characterized by a second type of task that is different from the first type of task, the second type of task having a second goal that is different from the first goal and a second determinable outcome that is different from the first determinable outcome in a second industry that is different from the first industry;
While present application’s specification on page 23 discussed “In this way, the present systems, devices, and methods may realize, or at least approximate, general purpose robots that are capable of completing a wide range of different work objectives in a wide range of different industries”, there is no written description of such features as claimed where first work objective, first type of task,  first goal, a first determinable outcome in a first industry, second work objective, a second type of task, a second goal, a second determinable outcome that is different from the first determinable outcome in a second industry that is different from the first industry. Further, nowhere is there written description of what is “type of task” and how it is different or the same as the various “tasks” discussed in the specification.

All dependent claims of these claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the general purpose robot system".  It is not known what general purpose robot system this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-11, 12, 14-17, 18, 20, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US 20190275671).
Regarding claims 1, 12, 18, Natarajan et al. teaches:
A general purpose robot comprising:
 a body; 
at least one physically actuatable component mechanically coupled to the body; 
at least one processor communicatively coupled to the at least one physically actuatable component; 
(at least figs. 1-4 [0034]-[0047] discuss robot 102, end effector 110, memory 316; at least fig. 23 [0132]-[0137]  discuss coded instructions stored in example memory 316, discuss “FIG. 23 is a block diagram of an example processor platform 2300 structured to execute the example instructions 1800 of FIGS. 18-22 to implement the example robot 102 of FIGS. 1-3 and 5-8”;   [0034] discuss “FIG. 1 illustrates an example environment 100 in which an example robot 102 may be implemented in accordance with teachings of this disclosure to construct a complex assembly using RL action primitives. In the illustrated example of FIG. 1, the environment 100 includes the robot 102, an example computing device 104, and example shelving 106. In other examples, the computing device 104 and/or the shelving 106 may be absent from the environment 100. The environment 100 of FIG. 1 can be implemented by and/or as any type of environment including, for example, a product (e.g., automobiles, consumer electronics, etc.) manufacturing and/or assembly facility, a warehouse for storing products and/or materials, a retail department store, a retail grocery store, etc. In the illustrated example of FIG. 1, the environment 100 is a retail grocery store”)
and 
at least one non-transitory processor-readable storage medium communicatively coupled to the at least one processor, the at least one non-transitory processor-readable storage medium storing a library of reusable work primitives comprising all genericized work primitives necessary to enable the general purpose robot to complete multiple different work objectives and processor-executable instructions that, when executed by at least one processor of the general purpose robot, (at least figs. 1-4 [0034]-[0047] discuss robot 102, end effector 110, memory 316,  discuss action primitive policy library including one or more action primitive policies learned is stored in example memory 316,  discuss “The example policy library developer 306 of FIG. 3 builds and/or develops an action primitive policy library including one or more action primitive policies learned (e.g., via an RL-based algorithm) by the robot 102”, discuss “action primitive policy library built and/or developed by and/or at the policy library developer 306 may be of any type, form and/or format, and may be stored in a computer-readable storage medium such as the example memory 316 of FIG. 3”,             discuss “FIG. 4 is a block diagram of an example action primitive policy library 400 developed by the example policy library developer 306 of FIG. 3”;       “Action primitive policies stored within the action primitive policy library (e.g., the action primitive policy library 400 of FIG. 4) built and/or developed by the policy library developer 306 of FIG. 3 are respectively derived from corresponding RL action primitives (e.g., basic robotic movements) of the robot 102”;  at least figs. 18-22 [0102]-[0131],  in particular blocks/steps 1806, 2010, 2012 discuss object locations goals and associated assembly goals,  [0081] [0123] discuss example action primitive sequence determiner 346 determines a sequence of 15-17 [0082]-[0087] action primitives associated with the assembly goal;                   at least fig. 23 [0132]-[0137]  discuss coded instructions stored in example memory 316, discuss “FIG. 23 is a block diagram of an example processor platform 2300 structured to execute the example instructions 1800 of FIGS. 18-22 to implement the example robot 102 of FIGS. 1-3 and 5-8”, discuss “one or more of the volatile memory 2308, the non-volatile memory 2310, and/or the mass storage device(s) 2312 implement(s) the example memory 316 of FIG. 3”, “Coded instructions 2320 including the machine readable instructions 1800 of FIGS. 18-22 may be stored in the local memory 2304, in the volatile memory 2308, in the non-volatile memory 2310, on the mass storage device(s) 2312, and/or on a removable non-transitory computer readable storage medium such as a flash memory stick, a CD, or a DVD”),
general purpose robot to complete multiple different work objectives, each different work objective characterized by a respective type of task and each type of task having a respective goal, a respective determinable outcome, and a respective industry;
cause the general purpose robot to: 
initiate a first work objective, the first work objective characterized by a first type of task having a first goal and a first determinable outcome in a first industry; 
initiate a first workflow to complete the first work objective, the first workflow comprising a first set of reusable work primitives selected from the library of reusable work primitives; 
execute the first workflow, wherein executing the first workflow includes executing the first set of reusable work primitives to achieve the first work objective; 
(at least figs. 18-22 [0102]-[0131],  in particular blocks/steps 1806, 2010, 2012 discuss object locations goals and associated assembly goals,  [0081] [0123] discuss example action primitive sequence determiner 346 determines a sequence of action primitives associated with the assembly goal;        at least [0105]-[0106] discuss “the example construction manager 310 of FIG. 3 determines one or more sequence(s) of RL action primitives for constructing an assembly of objects based on the object location goals and the associated assembly goals determined by the decomposition manager 308 of FIG. 3”, “the movement manager 312 may generate one or more signal(s), command(s) and/or instruction(s) that cause(es) one or more of the motor(s) 302 of the robot 102 to move (e.g., position, reposition, orient, reorient, etc.) the robot 102 in accordance with the sequence(s) of RL action primitives determined by the construction manager 310. In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”;            at least fig. 15 [0082]-[0084] discuss 3 assembly goals, and each assembly goal has a unique action primitive sequence;  all 3 action primitive sequences have “rotate object” in common;  each action primitive sequence is different than the others in that first action primitive sequence is for “on shelf” assembly goal, second primitive sequence is for an “under shelf” assembly goal, third primitive sequence is for “over object already on shelf” assembly goal;  also each action primitive sequence is different than the others in that each has its own row; [0034] discuss “the environment 100 of FIG. 1 can be implemented by and/or as any type of environment including, for example, a product (e.g., automobiles, consumer electronics, etc.) manufacturing and/or assembly facility, a warehouse for storing products and/or materials, a retail department store, a retail grocery store, etc. In the illustrated example of FIG. 1, the environment 100 is a retail grocery store”);
initiate a second work objective that is different from the first work objective, the second work objective characterized by a second type of task that is different from the first type of task, the second type of task having a second goal that is different from the first goal and a second determinable outcome that is different from the first determinable outcome in a second industry; 
initiate a second workflow to complete the second work objective, the second workflow comprising a second set of reusable work primitives selected from the library of reusable work primitives, wherein the second workflow is different from the first workflow and at least one common reusable work primitive is included in both the first workflow and the second workflow; and 
execute the second workflow, wherein executing the second workflow includes executing the second set of reusable work primitives to achieve the second work objective;
(at least figs. 18-22 [0102]-[0131],  in particular blocks/steps 1806, 2010, 2012 discuss object locations goals and associated assembly goals,  [0081] [0123] discuss example action primitive sequence determiner 346 determines a sequence of 15-17 [0082]-[0087] action primitives associated with the assembly goal;        at least [0105]-[0106] discuss “the example construction manager 310 of FIG. 3 determines one or more sequence(s) of RL action primitives for constructing an assembly of objects based on the object location goals and the associated assembly goals determined by the decomposition manager 308 of FIG. 3”, “the movement manager 312 may generate one or more signal(s), command(s) and/or instruction(s) that cause(es) one or more of the motor(s) 302 of the robot 102 to move (e.g., position, reposition, orient, reorient, etc.) the robot 102 in accordance with the sequence(s) of RL action primitives determined by the construction manager 310. In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”;    as such these teachings teach many assembly goals;          at least fig. 15 [0082]-[0084] discuss 3 assembly goals, and each assembly goal has a unique action primitive sequence;  all 3 action primitive sequences have “rotate object” in common;  each action primitive sequence is different than the others in that first action primitive sequence is for “on shelf” assembly goal, second primitive sequence is for an “under shelf” assembly goal, third primitive sequence is for “over object already on shelf” assembly goal;  also each action primitive sequence is different than the others in that each has its own row;   [0034] discuss “the environment 100 of FIG. 1 can be implemented by and/or as any type of environment including, for example, a product (e.g., automobiles, consumer electronics, etc.) manufacturing and/or assembly facility, a warehouse for storing products and/or materials, a retail department store, a retail grocery store, etc. In the illustrated example of FIG. 1, the environment 100 is a retail grocery store”); 

Natarajan et al. does not explicitly teach:
a second determinable outcome that is different from the first determinable outcome in a second industry that is different from the first industry;
However, it would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Natarajan et al. with a second determinable outcome that is different from the first determinable outcome in a second industry that is different from the first industry to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (See MPEP 2141 KSR rationale E).  In this case Natarajan et al. teaches at least two determinable outcomes such as getting to goal of “on shelf” assembly goal, getting to goal of “under shelf” assembly goal, getting to goal “over object already on shelf” assembly goal, and this system can be use in at least two industries such as a product (e.g., automobiles, consumer electronics, etc.) manufacturing and/or assembly facility, a warehouse for storing products and/or materials, a retail department store, a retail grocery store.  Therefore, given two determinable outcomes that can be used in two industries, there is a finite number of solutions, including 1) the two determinable outcomes are in the first industry, 2) two determinable outcomes are in the second industry, and 3) one determinable outcome is in one industry, and the other determinable outcome is in the other industry.

Regarding claim 3, Natarajan et al. teaches:
initiating at least one additional work objective that is different from both the first work objective and the second work objective, each at least one additional work objective characterized by a respective additional type of task that is different from the first type of task and the second type of task, each respective additional type of task having a respective additional goal that is different from the first goal and the second goal and a respective additional determinable outcome that is different from the first determinable outcome and the second determinable outcome in a respective additional industry; 
initiating at least one additional workflow to complete the at least one additional work objective, the at least one additional workflow comprising at least one additional set of reusable work primitives selected from the library of reusable work primitives, wherein the at least one additional workflow is different from both the first workflow and the second workflow, and wherein at least one common reusable work primitive is included in all of the first workflow, the second workflow, and the at least one additional workflow; and 
executing the at least one additional workflow, wherein executing the at least one additional workflow includes executing the at least one additional set of reusable work primitive to achieve the at least one additional work objective;
(at least figs. 18-22 [0102]-[0131],  in particular blocks/steps 1806, 2010, 2012 discuss object locations goals and associated assembly goals,  [0081] [0123] discuss example action primitive sequence determiner 346 determines a sequence of 15-17 [0082]-[0087] action primitives associated with the assembly goal;        at least [0105]-[0106] discuss “the example construction manager 310 of FIG. 3 determines one or more sequence(s) of RL action primitives for constructing an assembly of objects based on the object location goals and the associated assembly goals determined by the decomposition manager 308 of FIG. 3”, “the movement manager 312 may generate one or more signal(s), command(s) and/or instruction(s) that cause(es) one or more of the motor(s) 302 of the robot 102 to move (e.g., position, reposition, orient, reorient, etc.) the robot 102 in accordance with the sequence(s) of RL action primitives determined by the construction manager 310. In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”;    as such these teachings teach many assembly goals;          at least fig. 15 [0082]-[0084] discuss 3 assembly goals, and each assembly goal has a unique action primitive sequence;  all 3 action primitive sequences have “rotate object” in common;  each action primitive sequence is different than the others in that first action primitive sequence is for “on shelf” assembly goal, second primitive sequence is for an “under shelf” assembly goal, third primitive sequence is for “over object already on shelf” assembly goal;  also each action primitive sequence is different than the others in that each has its own row;     [0034] discuss “the environment 100 of FIG. 1 can be implemented by and/or as any type of environment including, for example, a product (e.g., automobiles, consumer electronics, etc.) manufacturing and/or assembly facility, a warehouse for storing products and/or materials, a retail department store, a retail grocery store, etc. In the illustrated example of FIG. 1, the environment 100 is a retail grocery store”); 
Natarajan et al. does not explicitly teach:
a respective additional determinable outcome that is different from the first determinable outcome and the second determinable outcome in a respective additional industry that is different from the first industry and the second industry;
However, it would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Natarajan et al. with a respective additional determinable outcome that is different from the first determinable outcome and the second determinable outcome in a respective additional industry that is different from the first industry and the second industry to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (See MPEP 2141 KSR rationale E).  In this case Natarajan et al. teaches at least 3 determinable outcomes such as getting to goal of “on shelf” assembly goal, getting to goal of “under shelf” assembly goal, getting to goal “over object already on shelf” assembly goal, and this system can be use in at least 3 industries such as a product (e.g., automobiles, consumer electronics, etc.) manufacturing and/or assembly facility, a warehouse for storing products and/or materials, a retail department store, a retail grocery store.  Therefore, given 3 determinable outcomes that can be used in 3 industries, there is a finite number of solutions/permutations of what outcome is in what industry, and one of those solutions/permutation is each outcome is in a different respective industry of the 3 industries.

Regarding claim 4, Natarajan et al. teaches:
wherein the general purpose robot includes a telecommunication interface communicatively coupled to the at least one processor (at least fig. 23 [0132]-[0137] discuss “FIG. 23 is a block diagram of an example processor platform 2300 structured to execute the example instructions 1800 of FIGS. 18-22 to implement the example robot 102 of FIGS. 1-3 and 5-8”, discuss network interface circuit 2316), and 
wherein initiating a first work objective includes receiving instructions related to the first work objective via the telecommunications interface (at least figs. 18-22 [0102]-[0131],  in particular blocks/steps 1806, 2010, 2012 discuss object locations goals and associated assembly goals,  [0081] [0123] discuss example action primitive sequence determiner 346 determines a sequence of 15-17 [0082]-[0087] action primitives associated with the assembly goal;        at least [0105]-[0106] discuss “the example construction manager 310 of FIG. 3 determines one or more sequence(s) of RL action primitives for constructing an assembly of objects based on the object location goals and the associated assembly goals determined by the decomposition manager 308 of FIG. 3”, “the movement manager 312 may generate one or more signal(s), command(s) and/or instruction(s) that cause(es) one or more of the motor(s) 302 of the robot 102 to move (e.g., position, reposition, orient, reorient, etc.) the robot 102 in accordance with the sequence(s) of RL action primitives determined by the construction manager 310. In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”;          [0103] discuss “the image manager 326 may cause the robot 102 to access, obtain and/or receive an image (e.g., an image of an assembly of objects) via the user interface 314 of FIG. 3 and/or via a network interface of the robot 102” then proceed to block 1806);

Regarding claim 5, Natarajan et al. teaches:
wherein initiating a first work objective includes autonomously identifying, by the general purpose robot, the first work objective (at least figs. 18-22 [0102]-[0131],  in particular blocks/steps 1806, 2010, 2012 discuss object locations goals and associated assembly goals,  [0081] [0123] discuss example action primitive sequence determiner 346 determines a sequence of 15-17 [0082]-[0087] action primitives associated with the assembly goal;        at least [0105]-[0106] discuss “the example construction manager 310 of FIG. 3 determines one or more sequence(s) of RL action primitives for constructing an assembly of objects based on the object location goals and the associated assembly goals determined by the decomposition manager 308 of FIG. 3”, “the movement manager 312 may generate one or more signal(s), command(s) and/or instruction(s) that cause(es) one or more of the motor(s) 302 of the robot 102 to move (e.g., position, reposition, orient, reorient, etc.) the robot 102 in accordance with the sequence(s) of RL action primitives determined by the construction manager 310. In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”);

Regarding claim 7, Natarajan et al. teaches:
wherein initiating a first workflow to complete the first work objective includes autonomously identifying the first set of reusable work primitives by the general purpose robot (at least figs. 18-22 [0102]-[0131],  in particular blocks/steps 1806, 2010, 2012 discuss object locations goals and associated assembly goals,  [0081] [0123] discuss example action primitive sequence determiner 346 determines a sequence of 15-17 [0082]-[0087] action primitives associated with the assembly goal;        at least [0105]-[0106] discuss “the example construction manager 310 of FIG. 3 determines one or more sequence(s) of RL action primitives for constructing an assembly of objects based on the object location goals and the associated assembly goals determined by the decomposition manager 308 of FIG. 3”, “the movement manager 312 may generate one or more signal(s), command(s) and/or instruction(s) that cause(es) one or more of the motor(s) 302 of the robot 102 to move (e.g., position, reposition, orient, reorient, etc.) the robot 102 in accordance with the sequence(s) of RL action primitives determined by the construction manager 310. In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”);

Regarding claim 8, Natarajan et al. teaches:
wherein the general purpose robot includes at least a first physically actuatable component communicatively coupled to the at least one processor and the library of reusable work primitives includes a set of reusable work primitives performable by the first physically actuatable component, and wherein; 
initiating a first workflow to complete the first work objective includes initiating a first set of reusable work primitives that includes at least one reusable work primitive from the set of reusable work primitives performable by the first physically actuatable component; and 
executing the first workflow includes executing, by the first physically actuatable component, the at least one reusable work primitive from the set of reusable work primitives performable by the first physically actuatable component; 
(at least figs. 18-22 [0102]-[0131],  in particular blocks/steps 1806, 2010, 2012 discuss object locations goals and associated assembly goals,  [0081] [0123] discuss example action primitive sequence determiner 346 determines a sequence of 15-17 [0082]-[0087] action primitives associated with the assembly goal;        at least [0105]-[0106] discuss “the example construction manager 310 of FIG. 3 determines one or more sequence(s) of RL action primitives for constructing an assembly of objects based on the object location goals and the associated assembly goals determined by the decomposition manager 308 of FIG. 3”, “the movement manager 312 may generate one or more signal(s), command(s) and/or instruction(s) that cause(es) one or more of the motor(s) 302 of the robot 102 to move (e.g., position, reposition, orient, reorient, etc.) the robot 102 in accordance with the sequence(s) of RL action primitives determined by the construction manager 310. In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”;      at least figs. 15-17 [0082]-[0087] discuss sequences of action primitives and “ the sequence(s) of RL action primitives determined by the construction manager 310 (e.g., the sequence(s) output by the output manager 348 of the construction manager 310 of FIG. 3). In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”, discuss object rotate, object pick-and-place, object push);

Regarding claim 9, Natarajan et al. teaches:
wherein the first physically actuatable component is operative to grasp objects and the set of reusable work primitives performable by the first physically actuatable component includes a set of reusable grasp primitives performable by the first physically actuatable component, and wherein: 
initiating a first set of reusable work primitives that includes at least one reusable work primitive from the set of reusable work primitives performable by the first physically actuatable component includes initiating a first set of reusable work primitives that includes at least one reusable grasp primitive; and 
executing, by the first physically actuatable component, the at least one reusable work primitive from the set of reusable work primitives performable by the first physically actuatable component includes executing, by the first physically actuatable component, the at least one reusable grasp primitive;
(at least figs. 18-22 [0102]-[0131],  in particular blocks/steps 1806, 2010, 2012 discuss object locations goals and associated assembly goals,  [0081] [0123] discuss example action primitive sequence determiner 346 determines a sequence of 15-17 [0082]-[0087] action primitives associated with the assembly goal;        at least [0105]-[0106] discuss “the example construction manager 310 of FIG. 3 determines one or more sequence(s) of RL action primitives for constructing an assembly of objects based on the object location goals and the associated assembly goals determined by the decomposition manager 308 of FIG. 3”, “the movement manager 312 may generate one or more signal(s), command(s) and/or instruction(s) that cause(es) one or more of the motor(s) 302 of the robot 102 to move (e.g., position, reposition, orient, reorient, etc.) the robot 102 in accordance with the sequence(s) of RL action primitives determined by the construction manager 310. In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”;      at least figs. 15-17 [0082]-[0087] discuss sequences of action primitives and “ the sequence(s) of RL action primitives determined by the construction manager 310 (e.g., the sequence(s) output by the output manager 348 of the construction manager 310 of FIG. 3). In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”, discuss object rotate, object pick-and-place, object push);

Regarding claim 10, Natarajan et al. teaches:
wherein initiating a first workflow to complete the first work objective includes initiating a first permutation of a first combination of reusable work primitives from the library of reusable work primitives (at least figs. 18-22 [0102]-[0131],  in particular blocks/steps 1806, 2010, 2012 discuss object locations goals and associated assembly goals,  [0081] [0123] discuss example action primitive sequence determiner 346 determines a sequence of 15-17 [0082]-[0087] action primitives associated with the assembly goal;        at least [0105]-[0106] discuss “the example construction manager 310 of FIG. 3 determines one or more sequence(s) of RL action primitives for constructing an assembly of objects based on the object location goals and the associated assembly goals determined by the decomposition manager 308 of FIG. 3”, “the movement manager 312 may generate one or more signal(s), command(s) and/or instruction(s) that cause(es) one or more of the motor(s) 302 of the robot 102 to move (e.g., position, reposition, orient, reorient, etc.) the robot 102 in accordance with the sequence(s) of RL action primitives determined by the construction manager 310. In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”;      at least figs. 15-17 [0082]-[0087] discuss sequences of action primitives and “ the sequence(s) of RL action primitives determined by the construction manager 310 (e.g., the sequence(s) output by the output manager 348 of the construction manager 310 of FIG. 3). In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”, discuss object rotate, object pick-and-place, object push;             [0082] discuss “For example, a first example row 1502 of the goal-to-primitive correlation table 1500 associates and/or correlates a first assembly goal (e.g., an “on shelf” assembly goal) with a sequence of action primitives that includes an object rotation action primitive followed in time and/or sequence by an object pick-and-place action primitive. A second example row 1504 of the goal-to-primitive correlation table 1500 associates and/or correlates a second assembly goal (e.g., an “under shelf” assembly goal) with a sequence of action primitives that includes an object rotation action primitive followed in time and/or sequence by an object push action primitive. A third example row 1506 of the goal-to-primitive correlation table 1500 associates and/or correlates a third assembly goal (e.g., an “over object already on shelf” assembly goal) with a sequence of action primitives that includes an object rotation action primitive followed in time and/or sequence by an object pick-and-place action primitive” reading on a first permutation of a first combination of reusable work primitives);

Regarding claim 11, Natarajan et al. teaches:
wherein executing the first set of reusable work primitives includes executing, by the at least one processor, the processor-executable instructions stored in the non-transitory processor-readable storage medium to cause the general purpose robot to autonomously perform the first set of reusable work primitives (at least figs. 18-22 [0102]-[0131],  in particular blocks/steps 1806, 2010, 2012 discuss object locations goals and associated assembly goals,  [0081] [0123] discuss example action primitive sequence determiner 346 determines a sequence of 15-17 [0082]-[0087] action primitives associated with the assembly goal;        at least [0105]-[0106] discuss “the example construction manager 310 of FIG. 3 determines one or more sequence(s) of RL action primitives for constructing an assembly of objects based on the object location goals and the associated assembly goals determined by the decomposition manager 308 of FIG. 3”, “the movement manager 312 may generate one or more signal(s), command(s) and/or instruction(s) that cause(es) one or more of the motor(s) 302 of the robot 102 to move (e.g., position, reposition, orient, reorient, etc.) the robot 102 in accordance with the sequence(s) of RL action primitives determined by the construction manager 310. In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”;                  at least figs. 1-4 [0034]-[0047] discuss robot 102, end effector 110, memory 316,  discuss action primitive policy library including one or more action primitive policies learned is stored in example memory 316,  discuss “The example policy library developer 306 of FIG. 3 builds and/or develops an action primitive policy library including one or more action primitive policies learned (e.g., via an RL-based algorithm) by the robot 102”, discuss “action primitive policy library built and/or developed by and/or at the policy library developer 306 may be of any type, form and/or format, and may be stored in a computer-readable storage medium such as the example memory 316 of FIG. 3”, discuss “FIG. 4 is a block diagram of an example action primitive policy library 400 developed by the example policy library developer 306 of FIG. 3”;             at least fig. 23 [0132]-[0137]  discuss coded instructions stored in example memory 316, discuss “FIG. 23 is a block diagram of an example processor platform 2300 structured to execute the example instructions 1800 of FIGS. 18-22 to implement the example robot 102 of FIGS. 1-3 and 5-8”, discuss “one or more of the volatile memory 2308, the non-volatile memory 2310, and/or the mass storage device(s) 2312 implement(s) the example memory 316 of FIG. 3”, “Coded instructions 2320 including the machine readable instructions 1800 of FIGS. 18-22 may be stored in the local memory 2304, in the volatile memory 2308, in the non-volatile memory 2310, on the mass storage device(s) 2312, and/or on a removable non-transitory computer readable storage medium such as a flash memory stick, a CD, or a DVD”)

Regarding claim 14, Natarajan et al. teaches:
a telecommunication interface communicatively coupled to the at least one processor to receive at least one set of instructions from a group consisting of: instructions related to the first work objective and instructions related to the first workflow (at least fig. 23 [0132]-[0137] discuss “FIG. 23 is a block diagram of an example processor platform 2300 structured to execute the example instructions 1800 of FIGS. 18-22 to implement the example robot 102 of FIGS. 1-3 and 5-8”, discuss network interface circuit 2316;                             at least figs. 18-22 [0102]-[0131],  in particular blocks/steps 1806, 2010, 2012 discuss object locations goals and associated assembly goals,  [0081] [0123] discuss example action primitive sequence determiner 346 determines a sequence of 15-17 [0082]-[0087] action primitives associated with the assembly goal;        at least [0105]-[0106] discuss “the example construction manager 310 of FIG. 3 determines one or more sequence(s) of RL action primitives for constructing an assembly of objects based on the object location goals and the associated assembly goals determined by the decomposition manager 308 of FIG. 3”, “the movement manager 312 may generate one or more signal(s), command(s) and/or instruction(s) that cause(es) one or more of the motor(s) 302 of the robot 102 to move (e.g., position, reposition, orient, reorient, etc.) the robot 102 in accordance with the sequence(s) of RL action primitives determined by the construction manager 310. In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”;          [0103] discuss “the image manager 326 may cause the robot 102 to access, obtain and/or receive an image (e.g., an image of an assembly of objects) via the user interface 314 of FIG. 3 and/or via a network interface of the robot 102” then proceed to block 1806);

Regarding claim 15, Natarajan et al. teaches:
wherein the non-transitory processor-readable storage medium further stores processor-executable instructions that, when executed by the at least one processor, cause the general purpose robot to autonomously identify the first workflow to complete the first work objective (at least figs. 18-22 [0102]-[0131],  in particular blocks/steps 1806, 2010, 2012 discuss object locations goals and associated assembly goals,  [0081] [0123] discuss example action primitive sequence determiner 346 determines a sequence of 15-17 [0082]-[0087] action primitives associated with the assembly goal;        at least [0105]-[0106] discuss “the example construction manager 310 of FIG. 3 determines one or more sequence(s) of RL action primitives for constructing an assembly of objects based on the object location goals and the associated assembly goals determined by the decomposition manager 308 of FIG. 3”, “the movement manager 312 may generate one or more signal(s), command(s) and/or instruction(s) that cause(es) one or more of the motor(s) 302 of the robot 102 to move (e.g., position, reposition, orient, reorient, etc.) the robot 102 in accordance with the sequence(s) of RL action primitives determined by the construction manager 310. In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”);

Regarding claim 16, Natarajan et al. teaches:
wherein the library of reusable work primitives includes a set of reusable work primitives performable by the at least one physically actuatable component, and wherein the processor-executable instructions that, when executed by the at least one processor, cause the general purpose robot to execute the first set of reusable work primitives, cause the at least one physically actuatable component to perform at least one reusable work primitive (at least figs. 18-22 [0102]-[0131],  in particular blocks/steps 1806, 2010, 2012 discuss object locations goals and associated assembly goals,  [0081] [0123] discuss example action primitive sequence determiner 346 determines a sequence of 15-17 [0082]-[0087] action primitives associated with the assembly goal;        at least [0105]-[0106] discuss “the example construction manager 310 of FIG. 3 determines one or more sequence(s) of RL action primitives for constructing an assembly of objects based on the object location goals and the associated assembly goals determined by the decomposition manager 308 of FIG. 3”, “the movement manager 312 may generate one or more signal(s), command(s) and/or instruction(s) that cause(es) one or more of the motor(s) 302 of the robot 102 to move (e.g., position, reposition, orient, reorient, etc.) the robot 102 in accordance with the sequence(s) of RL action primitives determined by the construction manager 310. In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”;      at least figs. 15-17 [0082]-[0087] discuss sequences of action primitives and “ the sequence(s) of RL action primitives determined by the construction manager 310 (e.g., the sequence(s) output by the output manager 348 of the construction manager 310 of FIG. 3). In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”, discuss object rotate, object pick-and-place, object push);

Regarding claim 17, Natarajan et al. teaches:
wherein the at least one physically actuatable component includes an end effector that is operative to grasp objects and the set of reusable work primitives performable by the at least one physically actuatable component includes a set of reusable grasp primitives performable by the end effector, and wherein the processor- executable instructions that, when executed by the at least one processor, cause the at least one physically actuatable component to perform at least one reusable work primitive, cause the end effector to perform at least one grasp primitive (at least figs. 18-22 [0102]-[0131],  in particular blocks/steps 1806, 2010, 2012 discuss object locations goals and associated assembly goals,  [0081] [0123] discuss example action primitive sequence determiner 346 determines a sequence of 15-17 [0082]-[0087] action primitives associated with the assembly goal;        at least [0105]-[0106] discuss “the example construction manager 310 of FIG. 3 determines one or more sequence(s) of RL action primitives for constructing an assembly of objects based on the object location goals and the associated assembly goals determined by the decomposition manager 308 of FIG. 3”, “the movement manager 312 may generate one or more signal(s), command(s) and/or instruction(s) that cause(es) one or more of the motor(s) 302 of the robot 102 to move (e.g., position, reposition, orient, reorient, etc.) the robot 102 in accordance with the sequence(s) of RL action primitives determined by the construction manager 310. In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”;      at least figs. 15-17 [0082]-[0087] discuss sequences of action primitives and “ the sequence(s) of RL action primitives determined by the construction manager 310 (e.g., the sequence(s) output by the output manager 348 of the construction manager 310 of FIG. 3). In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”, discuss object rotate, object pick-and-place, object push);

Regarding claim 20, Natarajan et al. teaches:
processor-executable instructions and/or data that, when the computer program product is executed by at least one processor of the general purpose robot, cause the general purpose robot system to autonomously identify the first workflow to complete the first work objective (at least figs. 18-22 [0102]-[0131],  in particular blocks/steps 1806, 2010, 2012 discuss object locations goals and associated assembly goals,  [0081] [0123] discuss example action primitive sequence determiner 346 determines a sequence of 15-17 [0082]-[0087] action primitives associated with the assembly goal;        at least [0105]-[0106] discuss “the example construction manager 310 of FIG. 3 determines one or more sequence(s) of RL action primitives for constructing an assembly of objects based on the object location goals and the associated assembly goals determined by the decomposition manager 308 of FIG. 3”, “the movement manager 312 may generate one or more signal(s), command(s) and/or instruction(s) that cause(es) one or more of the motor(s) 302 of the robot 102 to move (e.g., position, reposition, orient, reorient, etc.) the robot 102 in accordance with the sequence(s) of RL action primitives determined by the construction manager 310. In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”;                  (at least figs. 1-4 [0034]-[0047] discuss robot 102, end effector 110, memory 316,  discuss action primitive policy library including one or more action primitive policies learned is stored in example memory 316,  discuss “The example policy library developer 306 of FIG. 3 builds and/or develops an action primitive policy library including one or more action primitive policies learned (e.g., via an RL-based algorithm) by the robot 102”, discuss “action primitive policy library built and/or developed by and/or at the policy library developer 306 may be of any type, form and/or format, and may be stored in a computer-readable storage medium such as the example memory 316 of FIG. 3”, discuss “FIG. 4 is a block diagram of an example action primitive policy library 400 developed by the example policy library developer 306 of FIG. 3”;             at least fig. 23 [0132]-[0137]  discuss coded instructions stored in example memory 316, discuss “FIG. 23 is a block diagram of an example processor platform 2300 structured to execute the example instructions 1800 of FIGS. 18-22 to implement the example robot 102 of FIGS. 1-3 and 5-8”, discuss “one or more of the volatile memory 2308, the non-volatile memory 2310, and/or the mass storage device(s) 2312 implement(s) the example memory 316 of FIG. 3”, “Coded instructions 2320 including the machine readable instructions 1800 of FIGS. 18-22 may be stored in the local memory 2304, in the volatile memory 2308, in the non-volatile memory 2310, on the mass storage device(s) 2312, and/or on a removable non-transitory computer readable storage medium such as a flash memory stick, a CD, or a DVD”);

Regarding claim 23, Natarajan et al. teaches:
wherein the first type of task and the second type of task are each a different respective type of task selected from a group consisting of: a cleaning task, a meal preparation task, a loading task, an unloading task, an inventory task, a sample collection task, a measurement task, a building task, an assembly task, a destruction task, a disassembly task, a delivery task, a harvesting task, a data harvesting task, a painting task, a hairstyling task, an observation task, a retail checkout task, and a pick and place task) (at least figs. 18-22 [0102]-[0131],  in particular blocks/steps 1806, 2010, 2012 discuss object locations goals and associated assembly goals,  [0081] [0123] discuss example action primitive sequence determiner 346 determines a sequence of 15-17 [0082]-[0087] action primitives associated with the assembly goal;        at least [0105]-[0106] discuss “the example construction manager 310 of FIG. 3 determines one or more sequence(s) of RL action primitives for constructing an assembly of objects based on the object location goals and the associated assembly goals determined by the decomposition manager 308 of FIG. 3”, “the movement manager 312 may generate one or more signal(s), command(s) and/or instruction(s) that cause(es) one or more of the motor(s) 302 of the robot 102 to move (e.g., position, reposition, orient, reorient, etc.) the robot 102 in accordance with the sequence(s) of RL action primitives determined by the construction manager 310. In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”;    as such these teachings teach many assembly goals;          at least fig. 15 [0082]-[0084] discuss 3 assembly goals, and each assembly goal has a unique action primitive sequence;  all 3 action primitive sequences have “rotate object” in common;  each action primitive sequence is different than the others in that first action primitive sequence is for “on shelf” assembly goal, second primitive sequence is for an “under shelf” assembly goal, third primitive sequence is for “over object already on shelf” assembly goal;  also each action primitive sequence is different than the others in that each has its own row;         “under shelf” assembly goal is assembly without pick and place, reading on assembly task;     “on shelf” assembly goal and “over object already on shelf” assembly goal both has pick-and-place (see at least fig. 15 [0082]), therefore they read on both assembly task and a pick and place task);

While the above explanation has shown how Natarajan et al. teaches the claim limitations as recited, additionally for the purpose of compact prosecution: 
Natarajan et al. in embodiment of fig. 15[ 0082]-[0084] does not explicitly teach:
types of task additionally includes a building task, an observation task; 
However, Natarajan et al. in embodiment of fig. 4 [0047] teaches:
types of task additionally includes a building task, an observation task (fig. 4 [0047] discuss an example object pick-and-place policy 402, an example object push policy 404, an example object rotate policy 406, and an example object sort policy 408;    at least object sort policy 408 reads on building and observing some sort of order or classification or pattern) to provide any number of other example action primitive policies ([0047]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Natarajan et al. in embodiment of fig. 15 [0082]-[0084] with types of task additionally includes a building task, an observation task as taught by Natarajan et al. in embodiment of fig. 4 [0047] to provide any number of other example action primitive policies.

Regarding claim 24, the cited portions and rationale of rejection of claim 23 read on this claim.

Regarding claim 25, the cited portions and rationale of rejection of claim 23 read on this claim.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US 20190275671) as applied to claim 1 above, and further in view of Earl et al. (US 9486918).
Regarding claim 6, Natarajan et al. teaches:
wherein the general purpose robot includes a telecommunication interface communicatively coupled to the at least one processor;
the exchange of data and/or signals with external machines is via telecommunication interface;
 (at least fig. 23 [0132]-[0137] discuss “FIG. 23 is a block diagram of an example processor platform 2300 structured to execute the example instructions 1800 of FIGS. 18-22 to implement the example robot 102 of FIGS. 1-3 and 5-8”, discuss network interface circuit 2316), and 
wherein initiating a first workflow to complete the first work objective includes receiving the first workflow from memory/storage (at least figs. 18-22 [0102]-[0131],  in particular blocks/steps 1806, 2010, 2012 discuss object locations goals and associated assembly goals,  [0081] [0123] discuss example action primitive sequence determiner 346 determines a sequence of 15-17 [0082]-[0087] action primitives associated with the assembly goal;        at least [0105]-[0106] discuss “the example construction manager 310 of FIG. 3 determines one or more sequence(s) of RL action primitives for constructing an assembly of objects based on the object location goals and the associated assembly goals determined by the decomposition manager 308 of FIG. 3”, “the movement manager 312 may generate one or more signal(s), command(s) and/or instruction(s) that cause(es) one or more of the motor(s) 302 of the robot 102 to move (e.g., position, reposition, orient, reorient, etc.) the robot 102 in accordance with the sequence(s) of RL action primitives determined by the construction manager 310. In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”)

Natarajan et al. does not explicitly teach:
memory/storage is an external machine;
However, Earl et al. teaches:
memory/storage is an external machine (col 5 line 55 to col 6 line 14) discuss remote computer-storage) to utilize one or more distributed computing environments (col 5 line 55 to col 6 line 14);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Natarajan et al. with memory/storage is an external machine as taught by Earl et al. to utilize one or more distributed computing environments.

Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US 20190275671) as applied to claims 1, 12 above, and further in view of Jules et al. (US 9707680).
Regarding claim 6, Natarajan et al. teaches:
	as applied to claims 1 and 12, robot is of general purpose (at least figs. 1-4 [0034]-[0047] discuss robot 102, end effector 110, memory 316,  discuss action primitive policy library including one or more action primitive policies learned is stored in example memory 316,  discuss “The example policy library developer 306 of FIG. 3 builds and/or develops an action primitive policy library including one or more action primitive policies learned (e.g., via an RL-based algorithm) by the robot 102”, discuss “action primitive policy library built and/or developed by and/or at the policy library developer 306 may be of any type, form and/or format, and may be stored in a computer-readable storage medium such as the example memory 316 of FIG. 3”,             discuss “FIG. 4 is a block diagram of an example action primitive policy library 400 developed by the example policy library developer 306 of FIG. 3”;       “Action primitive policies stored within the action primitive policy library (e.g., the action primitive policy library 400 of FIG. 4) built and/or developed by the policy library developer 306 of FIG. 3 are respectively derived from corresponding RL action primitives (e.g., basic robotic movements) of the robot 102”;  at least figs. 18-22 [0102]-[0131],  in particular blocks/steps 1806, 2010, 2012 discuss object locations goals and associated assembly goals,  [0081] [0123] discuss example action primitive sequence determiner 346 determines a sequence of 15-17 [0082]-[0087] action primitives associated with the assembly goal;                    [0034] discuss “FIG. 1 illustrates an example environment 100 in which an example robot 102 may be implemented in accordance with teachings of this disclosure to construct a complex assembly using RL action primitives. In the illustrated example of FIG. 1, the environment 100 includes the robot 102, an example computing device 104, and example shelving 106. In other examples, the computing device 104 and/or the shelving 106 may be absent from the environment 100. The environment 100 of FIG. 1 can be implemented by and/or as any type of environment including, for example, a product (e.g., automobiles, consumer electronics, etc.) manufacturing and/or assembly facility, a warehouse for storing products and/or materials, a retail department store, a retail grocery store, etc. In the illustrated example of FIG. 1, the environment 100 is a retail grocery store”);

Natarajan et al. does not explicitly teach:
wherein the robot includes a telecommunication interface communicatively coupled to the at least one processor, and 
wherein initiating a first workflow to complete the first work objective includes receiving the first workflow via the telecommunications interface;
However Jules et al. teaches:
wherein the robot includes a telecommunication interface communicatively coupled to the at least one processor, and 
wherein initiating a first workflow to complete the first work objective includes receiving the first workflow via the telecommunications interface;
(at least figs. 1-5 col 3 line 55 to col 12 line 55 discuss control system/user interface engine 148 that is communicating with robot 100/logic 2/processors,  discuss “Based on the user's selection via user interface engine 158 of either the suggested task-level movement parameter or another, user-defined task-level movement parameter, movement parameter engine 154 may determine an “actual” or “realized” task-level movement parameter to be applied to movement of robot 100 while robot 100 performs the task. Movement parameter engine 154 may then identify, based on this “actual” or “realized” task-level movement parameter, a plurality of component-level movement parameters to be applied to a plurality of motion primitives implemented by one or more operational components 104 of robot 100 to perform the task”;        discuss “In various implementations, each task and/or action may be represented by a graphical element that may be manipulated by a user to alter the task and/or action, as well as to arrange it chronologically relative to other tasks and/or actions. For example, directed graph 270 includes multiple tasks: “PICK UP AND PLACE OBJECT,” “REGROUP,” and “REPORT FOR MAINTENANCE.” Each task may have multiple actions, such as “PICK UP OBJECT FROM SITE A,” “CARRY OBJECT ALONG PATH B,” “PLACE OBJECT AT SITE C,” and so forth”) for robot to perform the task (col 3 line 55 to col 12 line 55)
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Natarajan et al. with wherein the robot includes a telecommunication interface communicatively coupled to the at least one processor, and wherein initiating a first workflow to complete the first work objective includes receiving the first workflow via the telecommunications interface;  as taught by Jules et al. for robot to perform the task.

Regarding claim 14, Natarajan et al. teaches:
a telecommunication interface communicatively coupled to the at least one processor to receive at least one set of instructions from a group consisting of: instructions related to the first work objective and instructions related to the first workflow (at least fig. 23 [0132]-[0137] discuss “FIG. 23 is a block diagram of an example processor platform 2300 structured to execute the example instructions 1800 of FIGS. 18-22 to implement the example robot 102 of FIGS. 1-3 and 5-8”, discuss network interface circuit 2316;                             at least figs. 18-22 [0102]-[0131],  in particular blocks/steps 1806, 2010, 2012 discuss object locations goals and associated assembly goals,  [0081] [0123] discuss example action primitive sequence determiner 346 determines a sequence of 15-17 [0082]-[0087] action primitives associated with the assembly goal;        at least [0105]-[0106] discuss “the example construction manager 310 of FIG. 3 determines one or more sequence(s) of RL action primitives for constructing an assembly of objects based on the object location goals and the associated assembly goals determined by the decomposition manager 308 of FIG. 3”, “the movement manager 312 may generate one or more signal(s), command(s) and/or instruction(s) that cause(es) one or more of the motor(s) 302 of the robot 102 to move (e.g., position, reposition, orient, reorient, etc.) the robot 102 in accordance with the sequence(s) of RL action primitives determined by the construction manager 310. In some examples, RL action primitives included in the action primitive sequence(s) have previously been learned by the robot 102 and stored as one or more corresponding action primitive policies in the action primitive policy library developed by the policy library developer 306 of FIG. 3”;          [0103] discuss “the image manager 326 may cause the robot 102 to access, obtain and/or receive an image (e.g., an image of an assembly of objects) via the user interface 314 of FIG. 3 and/or via a network interface of the robot 102” then proceed to block 1806);

In addition and in the alternative, Jules et al. teaches:
a telecommunication interface communicatively coupled to the at least one processor to receive at least one set of instructions from a group consisting of: instructions related to the first work objective and instructions related to the first workflow (at least figs. 1-5 col 3 line 55 to col 12 line 55 discuss control system/user interface engine 148 that is communicating with robot 100/logic 2/processors,  discuss “Based on the user's selection via user interface engine 158 of either the suggested task-level movement parameter or another, user-defined task-level movement parameter, movement parameter engine 154 may determine an “actual” or “realized” task-level movement parameter to be applied to movement of robot 100 while robot 100 performs the task. Movement parameter engine 154 may then identify, based on this “actual” or “realized” task-level movement parameter, a plurality of component-level movement parameters to be applied to a plurality of motion primitives implemented by one or more operational components 104 of robot 100 to perform the task”;        discuss “In various implementations, each task and/or action may be represented by a graphical element that may be manipulated by a user to alter the task and/or action, as well as to arrange it chronologically relative to other tasks and/or actions. For example, directed graph 270 includes multiple tasks: “PICK UP AND PLACE OBJECT,” “REGROUP,” and “REPORT FOR MAINTENANCE.” Each task may have multiple actions, such as “PICK UP OBJECT FROM SITE A,” “CARRY OBJECT ALONG PATH B,” “PLACE OBJECT AT SITE C,” and so forth”) for robot to perform the task (col 3 line 55 to col 12 line 55)
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Natarajan et al. with a telecommunication interface communicatively coupled to the at least one processor to receive at least one set of instructions from a group consisting of: instructions related to the first work objective and instructions related to the first workflow as taught by Jules et al. for robot to perform the task.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664